DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.
Response to Amendments
	This office action responds to the amendments filed on October 14, 2021 for application 16/437,510.  Claims 1, 4-6, 12-13, and 17 were amended, and claims 1-20 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed on October 14, 2021.  Regarding the Applicant’s response at pages 9-19 of the Remarks that concerns the § 103 rejection of the pending claims, the Applicant’s arguments in conjunction with the claim amendments are persuasive, and consequently the Examiner conducted a new prior art search.  The Examiner concludes that the independent claims are patentable over the prior art, and accordingly the § 103 rejection is withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is the Examiner’s statement of reasons for allowance.  The closest prior-art references identified by the Examiner are 1) “Branco” (US 2018/0089427), 
2) “Durham” (US 2016/0094552), 3) “Hosie” (US 2019/0087566), 4) “Porteboeuf” (US 2018/0260564), and 5) “Duvalsaint” (US 9,606,855).  1) Branco discloses a system for preventing the execution of malicious code within a processor by encrypting, with one of a plurality of keys, a return address of an associated call instruction that is pushed to a stack and subsequently decrypted when the encrypted return address is popped from the stack.  2) Durham discloses a system for securing return addresses by encrypting return addresses  and combining them with encrypted stack position identifiers to create an adjusted return address.  3) Hosie discloses a system that relies upon a permuted call path identifier that is associated with the return address of a function, where the permuted call path identifier uses an extra sequence of digits to the return address.  
4) Porteboeuf discloses a security measure within a processor that checks the signature of a return address by performing a checksum, cyclic redundancy check (CRC), or a hash.  5) Duvalsaint discloses a method for detecting the corruption of stacks that are implemented with firmware, hardware, and/or software, which can include hardware-level instructions. 
What is missing from the prior art is a method, system, and memory device with the following characteristics.  The method, system, and storage medium comprise a CPU of a processing system, where the processing system can include a processor and a memory that stores executable instructions for execution by the processing system to 
Accordingly, the prior art of record, when taken individually or in combination, fails to teach or suggest the subject matter recited in claims 1, 13, and 17.  Therefore, claims 1, 13, and 17 are deemed allowable over the prior art of record.  The dependent claims that further limit claims 1, 13, and 17 are allowable by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491